Citation Nr: 0708096	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-34 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection of a low 
back injury.

2.  Entitlement to an increased rating for neurodermatitis, 
bilateral legs, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946, February 1948 to August 1950, and May 1959 to 
December 1962.  He had additional service in the U.S. Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in December 2006.

The issues of entitlement to service connection for a low 
back injury and increased rating for neurodermatitis, 
bilateral legs, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for a low back 
injury by way of a rating decision dated in January 1965.  
Notice was provided that same month.  The veteran did not 
perfect an appeal and the decision became final.

2.  The evidence received since the January 1965 rating 
decision is new and material is that it raises a reasonable 
possibility of substantiating the underlying claim for 
service connection for a low back injury.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a low back injury has 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1965 rating decision, VA denied the veteran's 
original claim for entitlement to service connection for a 
low back injury.  Notice of the rating action was provided 
that same month.  He did not appeal and the decision became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2006).  As a 
result, service connection for a low back injury may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1965 RO 
decision consisted of the veteran's service medical records 
(SMRs) for the period from October 1943 to December 1962, 
Separation Qualification Record, dated in February 1946, WD 
Ago Form 53, for a period of service from October 1943 to 
February 1946, Veterans Administration (VA) Adjudication Form 
526, received in February 1947, VA Form 3101, dated in March 
1947, Adjutant General (AG) Form 92, dated in July 1952, VA 
Form 3101, dated in July 1952, and statement from the 
veteran.  

The WD AGO Form 53 showed that the veteran served on active 
duty for the dates reported.  He served in the Asiatic-
Pacific Theater from April 1944 to January 1946.  He also 
earned a Combat Infantryman Badge (CIB) for his service.  The 
Separation Qualification Record noted that the veteran served 
18 months as a mine detector operator in the Asiatic-Pacific 
Theater.  

The veteran sought service connection for an injury to the 
right arm that he claimed occurred in an accident in June 
1945, in February 1947.  The AG reported that there was no 
evidence of treatment in service for the claimed injury in 
1947.  In 1952 the AG reported that there were no additional 
records for the veteran at that time.  Also, that there were 
no sick reports relating to the veteran at Fort Benning, 
Georgia, during the period of September 1949 to March 1950.

As noted, the RO denied the veteran's claim in January 1965.  
The RO found that the veteran was seen in service for 
complaints of a back disability on one occasion in May 1949 
but that a chronic disability was not noted or shown on 
subsequent discharge and reenlistment examinations.  

The veteran submitted a request to reopen his claim for 
service connection for a low back injury September 2003.  
Evidence associated with the claims folder since the January 
1965 rating decision includes morning reports from May 1945, 
a telegraph request on the veteran's status from VA Hospital, 
Coral Gables, Florida, dated in June 1967, VA outpatient 
treatment record, dated in June 1967, VA Form 10-7131, dated 
in April 1968, VA Form 10-7131, dated in March 1975, lay 
statements from the veteran's friends and spouse, received in 
September 2004, records from Augusta Orthopedic Specialists 
and Augusta Orthopedic and Sports Medicine Specialists, for 
the period from January 2000 to April 2005, records from 
Dermatology and Skin Cancer Center of Georgia, for the period 
from January 2005 to April 2005, VA examination reports dated 
in August 1966, October 2003, April 2004, and October 2005, 
VA treatment records for the period from September 1997 to 
December 2005, and transcript of a Travel Board hearing in 
December 2006.

All of the medical evidence, with the exception of several 
duplicate SMRs, is new to the record.  The evidence clearly 
establishes the presence of a current low back disorder.  The 
veteran was afforded a VA examination in April 2004.  The 
diagnoses were advanced degenerative spondylosis of the 
lumbosacral spine with moderately severe osteoarthritis of 
the lumbosacral spine, chronic degenerative disc disease, and 
mild retrolisthesis of L3 on L4.  

The veteran testified about how he injured his back in 
service in 1945.  He said that his squad had been on patrol 
in a jeep on Okinawa.  The jeep became stuck in the mud and 
was struck by a bulldozer.  The veteran said that he was 
trapped in the jeep and had to be freed by his squad mates.  
He said that he injured his back at that time.  

There is evidence of record that the veteran sought service 
connection for residuals of an accident in 1947 that he said 
occurred in 1945.  There is also evidence that the veteran 
was treated for back pain in June 1967, less than five years 
after his last period of active duty in 1962.  The VA entry 
noted that he said the back pain was due to an accident.  He 
had marked limitation of motion, and paravertebral muscle 
spasm.  He was prescribed Robaxin and Darvon to treat his 
spasms and pain.  This entry is presumably from the VA 
hospital in Coral Gables as it makes reference to a letter 
from the St. Petersburg RO as reporting on the veteran's 
service-connected status.

The veteran also submitted several lay statements including 
one from a supervisor that knew him in the 1970's.  The 
supervisor said that the veteran complained of back pain from 
an injury sustained in service.  

Some of the new evidence is also material in that it 
documents a current low back disorder.  The RO denied the 
veteran's claim on the basis of no evidence of a back 
disorder shown by the evidence of record.  Thus, the new and 
material evidence relates to a previously unestablished fact.  
In addition, the evidence establishes that the veteran was 
treated for back pain in 1967, within five years of his last 
period of service.  The evidence also shows a chronicity of 
complaints of back pain as evidenced by the lay statements he 
has submitted and by his testimony.  The Board finds that the 
evidence raises a reasonable possibility of substantiating 
the claim for service connection.  The veteran's claim is 
reopened.  The issue will be remanded to the RO for further 
development.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a low back injury.  
To that extent, the appeal is granted.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a low back injury has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The veteran had several periods of active service between 
1943 and 1962.  His SMRs show that he had x-rays of the 
lumbar spine in August 1948 as part of an evaluation for 
chronic back strain.  There is no accompanying clinical 
entry.  The veteran was also treated for back pain in March 
and May 1949.  He was noted to have spasms of the lumbar 
muscles.  The veteran's several physical examination reports 
did not indicate a chronic low back condition.  

The veteran has provided details regarding an injury to his 
back in 1945 while serving on Okinawa.  The veteran's 
information is credible.  Further, in light of his receipt of 
the CIB for that period of service, his statement regarding 
the accident is consistent with combat service.  Therefore, 
it is conceded that the accident did occur.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).

The April 2004 VA examiner stated that the SMRs showed 
evidence of spasms in service in 1948 and that x-rays were 
negative at that time.  The examiner also said that there was 
a 50-year gap with no back problems.  He concluded that the 
veteran's current disorder was age-related.  However, there 
is evidence contrary to the examiner's conclusion of a gap in 
treatment.

The veteran sought service connection for injuries to his 
right arm that he said were due to an accident in service in 
February 1947.  The veteran also testified that he sought 
treatment for his back from VA in St. Petersburg, Florida, in 
1950. 

There are two VA Form 10-7131s of record that appear to show 
that the veteran was seeking VA treatment in 1968 and 1975, 
respectively.  There is one outpatient record from the Coral 
Gables VA hospital already of record that demonstrates 
treatment for back problems after service and that the 
veteran attributed his problems to an accident.  The veteran 
should be contacted to provide information on sources of VA 
treatment so that a thorough search for records can be made.

The Board points out that, in connection with the claim, the 
veteran submitted additional evidence in March 2006 and again 
in November 2006.  This evidence was not addressed in a 
supplemental statement of the case (SSOC).  There is a 
handwritten notation on the submission from November 2006 
that the veteran waived consideration of the evidence, but 
there is no signed waiver from the veteran.  As required by 
regulations, all evidence should be considered on remand.  
38 C.F.R. § 19.37.

Additionally, the Board notes that in February 2006, the 
veteran filed a timely notice of disagreement (NOD) with 
regard to a January 2006 rating decision which denied his 
claim for increased rating for neurodermatitis, bilateral 
legs.  The veteran submitted additional evidence in support 
of his claim and he checked a block on a form provided to him 
that indicated he was not satisfied with the RO's decision.  
The veteran also contacted his congressional representative 
in February 2006.  The representative's office contacted the 
RO that same month and said that the veteran had "appealed" 
VA's decision to deny his claim to increase his service 
connected disability.  The veteran was noted to prefer a new 
examination by a dermatologist.  As no statement of the case 
(SOC) has been issued, the claim remains pending in appellate 
status (see 38 C.F.R. § 3.160(c) and requires further action 
by the RO.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also 
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the dates and 
locations for all treatment he has 
received from VA facilities.  He should 
also be asked to provide any evidence 
from private medical sources that would 
support his claim for service connection.  
The RO should attempt to obtain and 
associate with the claims folder any 
medical records identified by the veteran 
which have not been secured previously.  

Even if the veteran does not respond the 
RO should conduct inquiries for records 
from the facilities in Coral Gables and 
St. Petersburg, Florida.  Also, the 1968 
and 1975 VA Form 10-7131s should be 
reviewed and the appropriate facility 
contacted for any records pertaining to 
the veteran.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
low back disorder.  The claims folder and 
copy of the remand should be provided to 
the examiner.  The examiner should 
identify any and all disorders associated 
with the veteran's lower back and offer 
an opinion as to whether it is at least 
as likely as not that any current lower 
back disorder is related to the veteran's 
back injury in 1945, or any other 
incident of service.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement to an increased rating for 
neurodermatitis, bilateral legs.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

4.  Thereafter, the RO should re-
adjudicate the issue remaining on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, to include the evidence 
submitted in 2006, and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


